Exhibit 10.1

SEVERANCE AGREEMENT AND RELEASE

This AGREEMENT (“Agreement”) is entered into by and between Teradyne, Inc. (the
“Company”) and Eileen Casal (the “Executive”) (together, the “Parties”), as of
March 11 2009.

WHEREAS, the parties wish to arrange for the Executive’s separation from the
Company and establish the terms of the Executive’s separation and severance;

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Parties agree as
follows:

1. Separation Date. The Executive’s employment with the Company, and all
positions held by her with the Company, shall terminate effective March 31, 2009
(the “Separation Date”). On or before the Separation Date, Executive shall be
paid for all earned salary and $37,388.34 (less applicable taxes and
withholdings) for all accrued but unused Flex Time-Off earned through the
Separation Date. Executive will also be entitled to reimbursement for any
allowable business expenses incurred by her through the Separation Date for
which she has not then been reimbursed, in accordance with the Company’s regular
policies. Executive will receive the compensation set forth in this Section 1
regardless of whether she signs the attached Release of Claims attached hereto
as Exhibit A (the “Release”). Except as expressly set forth in this Agreement,
Executive agrees that she is not entitled to any additional compensation,
bonuses, or equity as of the Separation Date, and that her entitlement to any
benefits under the plans, policies or programs of the Company shall terminate as
of the Separation Date, except where otherwise provided under the existing terms
and conditions of such plans, policies and programs.

2. Stock Options and Restricted Stock. In accordance with the 2006 Equity and
Cash Compensation Incentive Plan, the 1997 Employee Stock Option Plan, and the
1991 Employee Stock Option Plan (the “Equity Plans”), Executive shall cease
vesting in all existing stock option grants and restricted stock unit awards
(“RSUs”) as of the Separation Date. Executive’s equity holdings as of the
Separation Date are as set forth in Exhibit B hereto. Executive’s options and
RSUs shall continue to be governed by the terms and conditions set forth in
their applicable Equity Plans and grant agreements, which shall continue in full
force and effect following execution of this Agreement. In accordance with those
terms, Executive shall have ninety (90) days following the Separation Date to
exercise any vested but unexercised stock options.

3. Severance Benefits. Provided Executive signs this Agreement, signs the
Release on or within 21 days following the Separation Date, and does not revoke
her signature on the Release, the Company agrees to provide the Executive with
the following severance benefits:

a. Severance Pay. The Company will continue to pay Executive at her current
annual base salary rate of $277,742, less applicable taxes and withholdings and
in accordance with the Company’s regular payroll practices (the “Severance
Pay”), for one year following the Separation Date (the “Severance Period”), to
commence on the first regular payroll



--------------------------------------------------------------------------------

date following expiration of the Revocation Period described in Paragraph 3 of
the Release, provided that all amounts that remain unpaid on March 12, 2010
shall be paid on March 12, 2010. The Company’s obligation to continue the
Severance Pay through the Severance Period shall be subject to the Executive’s
continued compliance with the terms of this Agreement and the May 3, 2004
Employment Agreement between Executive and the Company (the “Employment
Agreement”);

b. Benefits Continuation. Provided the Executive timely elects and continues to
be eligible to receive health, vision and dental insurance continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA),
29 U.S.C. § 1161 et seq., the Company shall continue to pay the portion of such
applicable insurance premiums that it pays for active employees (currently 75%)
for the duration of the Severance Period (the “Benefits Continuation”) provided
that all amounts that remain unpaid on March 12, 2010 shall be paid on March 12,
2010.

c. Outplacement Assistance. The Company agrees to pay for the costs for the
Executive to participate in and receive the benefits of the Executive Career
Transition Program currently offered by Right Management, as described in
Exhibit C, provided that Executive commences the Program no later than ninety
days following the Separation Date (the “Outplacement Assistance”). The Company
shall pay Right Management for the cost of the Outplacement Assistance on or
before March 12, 2010, upon receipt of invoices for Executive’s participation in
the Program in compliance with this Paragraph 3(c).

d. Company Release. Following expiration of the Revocation Period, the Company
will execute the Release and provide Executive with a fully-executed original of
such Release.

4. Section 409A Compliance. Notwithstanding anything to the contrary herein,
Company and Executive acknowledge that all payments and/or benefits provided by
the Company to the Executive that may be deemed to constitute “non-qualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (Section 409A) are intended to comply with
Section 409A. If, however, any payment and/or benefit is deemed not to comply
with Section 409A, the Company and Executive agree to negotiate in good faith
any such benefit or payment (including without limitation as to the timing of
any severance payments payable hereunder) so that either (i) Section 409A will
not apply or (ii) compliance with Section 409A will be achieved; provided,
however, that any deferral of payments or other benefits shall be only for such
time period as may be required to comply with Section 409A.

5. Cooperation.

a. Transition Assistance. During the Severance Period, Executive agrees that
upon request by the Company, she shall provide, in reasonable amounts and at
reasonable times mutually agreed upon by the Executive and the Company,
assistance to and cooperation with the Company in order to ensure a smooth
transition of her duties and responsibilities.

 

- 2 -



--------------------------------------------------------------------------------

b. Litigation and Related Matters. For three (3) years following the Separation
Date, upon the Company’s request and at reasonable times mutually agreed upon by
the Executive and the Company, the Executive agrees to provide reasonable
assistance and cooperation to the Company with respect to any threatened or
pending civil, criminal or administrative investigations, actions and/or
proceedings involving the Company which relate to the Executive’s position,
duties, and/or responsibilities, or to any other matters that Executive handled,
participated in or had knowledge of, all while she was employed at the Company.
Employee’s cooperation may include (but not be limited to) being available to
meet with counsel to prepare its claims or defenses, to prepare for trial or
discovery, and/or to act as a witness when and as reasonably requested by the
Company and at reasonable times mutually agreed upon by the Executive and the
Company. Executive shall be entitled to reimbursement for reasonable travel,
food, lodging and other expenses incurred in connection with the provision of
assistance and/or cooperation in connection with this Paragraph 5, subject to
the Company’s regular policies on expense reimbursements. Furthermore, in the
event that Executive is required to provide more than forty (40) hours of
assistance under this Paragraph 5(b) in any calendar year after 2009, she shall
be compensated at a reasonable hourly rate for her assistance (except for any
time spent testifying under oath).

c. Notice of Subpoenas/Status Updates. Employee agrees that she will notify the
Company promptly in the event that she is served with a subpoena or in the event
that she is asked to provide a third party with information concerning any
threatened or pending complaint, charge or claim against the Company. The
Company will keep the Executive informed on a timely basis of the existence of,
or any change in, any case or claim in which the Executive is involved as a
defendant or has been called or named as a witness, or which has been threatened
against the Executive by virtue of her position and responsibilities on behalf
of the Company.

d. Notwithstanding the foregoing, the Executive’s obligation to provide the
cooperation and assistance described in this Paragraph 5 shall be subject to
Executive’s performance of duties in any subsequent employment, self employment
or job search (provided that Executive shall make reasonable efforts to
accommodate requests by the Company) and the Company’s continued compliance with
the terms of this Agreement, the Employment Agreement and the April 1, 1999
Indemnification Agreement between the Executive and the Company (the
“Indemnification Agreement”).

6. Executive Reference. Executive agrees that she will direct all requests by
potential future employers for a reference from the Company regarding the
Executive to Michael A. Bradley, President and Chief Executive Officer. The
Company’s response to any inquiry and/or request for a reference regarding the
Executive shall be governed by the terms of Exhibit D hereto.

7. Indemnification. The Parties agree that the Executive shall be entitled to
indemnification for all of her acts and omissions on behalf of the Company to
the fullest extent allowed under the Company’s by-laws in effect as of the date
of this Agreement and under the Indemnification Agreement, which shall survive
execution of this Agreement in full force and effect.

 

- 3 -



--------------------------------------------------------------------------------

8. Ongoing Restrictive Covenants. Executive acknowledges and confirms that she
has complied and will continue to comply fully with the restrictions and
obligations set forth in the Employment Agreement, which shall survive execution
of this Agreement in full force and effect (excluding the non-competition
provisions in the Employment Agreement, which the Parties agree will not be
binding upon the Executive following the Separation Date). For purposes of
clarity, the Parties agree that all provisions of the Employment Agreement shall
be in effect following the Separation Date, with the exception of the paragraph
pertaining to non- competition obligations, which shall not be deemed to apply.

9. Noncompetition. In exchange for the benefits set forth in Paragraph 3 and the
other covenants set forth herein, Executive agrees that for a period of one
(1) year after the Separation Date, she will not, directly or indirectly, enter
the employment of or render any professional services, including but not limited
to as an independent contractor, consultant, director, partner, owner (except as
a holder of not more than 1% of the combined voting power of the outstanding
stock of a publicly held company) or otherwise, to any individual, partnership,
association or corporation who or which is a competitor of the Company, based on
the Company’s products and services as of the Separation Date.

10. Return of Company Property. On or before the Separation Date, the Executive
agrees to return all Company property, equipment, documents (hard copy or
electronic) and other materials in her possession or control, including, but not
limited to, the Executive’s laptop, PDA, telephone and all other computer or
electronic devices and peripherals, keys, access cards, credit cards, and all
documents that include or reference any confidential information of the Company.
The Executive further agrees to refrain from taking any harmful or potentially
harmful action with regard to the Company’s computer systems, and to leave
intact all electronic Company documents and other information on the electronic
system.

11. Non-Disparagement. The Executive understands and agrees that as a condition
for payment to her of the Severance Pay, Benefits Continuation and Outplacement
Assistance, for a period of three (3) years from the Separation Date, she agrees
not to make any false, disparaging or derogatory statements to any third person
or entity, including any media outlet, in public or private regarding the
Company’s directors, officers, executives, agents, or representatives or the
Company’s business affairs and financial condition. The Company understands and
agrees that as a condition of the Executive’s performance of the obligations
hereunder, for a period of three (3) years from the Separation Date, the Company
shall cause its directors, executive officers and officers not to make any
false, disparaging or derogatory statements to third parties in public or
private, regarding the Executive.

Nothing in this Paragraph or in Paragraphs 5(b) or 6 herein shall prohibit or
bar either Party from providing truthful testimony in any legal proceeding or in
communicating with any governmental agency or representative or from making any
truthful disclosure required under law; provided, however, that in the event of
such a disclosure, each Party agrees to provide advance written notice to the
other Party of her/its intent to make such disclosures and cooperate with the
other Party to ensure that this Paragraph is complied with to the maximum extent
possible. Moreover, nothing herein shall prevent Executive from participating in
any proceeding before any federal or state administrative agency to the fullest
extent permitted by applicable

 

- 4 -



--------------------------------------------------------------------------------

law, provided that she will be prohibited to the fullest extent authorized by
law from obtaining monetary damages or other equitable remedies in any agency
proceeding in which she does so participate arising out of or relating to
matters released by Executive in Paragraph 1 of the Release.

12. Nature of Agreement. The Executive and the Company understand and agree that
this Agreement does not constitute an admission of liability or wrongdoing on
the part of the Company or the Executive. This is not intended to be, and shall
not be construed as, an employment agreement and the parties agree and
understand that the Executive is, and shall remain through the Separation Date,
an at-will employee of the Company.

13. Amendment; Successors and Assigns. This Agreement shall be binding upon the
parties and may not be abandoned, supplemented, changed or modified in any
manner, orally or otherwise, except by an instrument in writing of concurrent or
subsequent date signed by a duly authorized representative of the Parties. This
Agreement is binding upon and shall inure to the benefit of the Parties and
their respective agents, assigns, heirs, executors, successors and
administrators, except that it may not be assigned by the Executive without
prior written consent of the Company.

14. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby and said illegal and invalid part, term or provision shall be deemed not
to be a part of this Agreement. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject so as to be
unenforceable, Executive agrees that such provision or provisions shall be
construed by the appropriate judicial body by limiting and reducing it or them
so as to be enforceable to the maximum extent permitted by law.

15. Accord and Satisfaction. It is expressly agreed that the payments and
benefits set forth in this Agreement, together with all other payments and
benefits previously provided to Executive by the Company, are complete payment,
settlement, satisfaction and accord with respect to all obligations and
liabilities of the Released Parties (as defined in Paragraph 1 of the Release)
to Executive (except as otherwise provided herein or in the Release). The
Company agrees that Executive’s undertakings in this Agreement are complete
payment, settlement, satisfaction and accord with respect to all obligations and
liabilities of Executive to the Company (except as otherwise provided herein or
in the Release).

16. Further Assurances. The Parties agree to execute, acknowledge (if
necessary), and deliver such documents, certificates or other instruments, as
mutually agreed, and take such other actions as may be seasonably required from
time to time to carry out the intents and purposes of this Agreement.

17. Notice of Breach and Opportunity to Cure; Remedy for Breach. In the event
either Party determines in good faith that the other Party has breached any
provisions of this Agreement, the non-breaching Party shall provide written
notice of such breach to the other Party specifying the nature of the breach and
allowing the other Party a thirty (30) day period

 

- 5 -



--------------------------------------------------------------------------------

from receipt of notice to remedy any such breach. If the Executive is the
breaching Party and does not remedy the breach within such thirty (30) day
period, Executive’s entitlement to receive and the Company’s obligations to pay
and provide the Severance Pay, Benefits Continuation and/or Outplacement
Assistance described in Paragraph 3 above shall terminate immediately following
the thirty (30) day period. If the Company is the breaching Party and does not
remedy the breach within such thirty (30) day period, the Executive’s
obligations under Sections 5 and 9 above shall terminate immediately following
the thirty (30) day period.

The Parties further agree that if there is a breach by either Party of
Paragraphs 1, 3, 5, 6, 7, 8, 9, 10 and/or 11 herein that is not remedied within
the thirty (30) day period, the non-breaching Party shall be entitled to recover
all reasonable attorneys fees and costs incurred in connection with litigation
it commences to enforce its rights uncles those paragraphs of the Agreement;
provided that a court of competent jurisdiction determines that (a) the
non-breaching party is the prevailing party in the litigation, and (b) the other
party has breached its obligation(s) and failed to remedy such breach(es).

18. Entire Agreement. With the exception of the Equity Plans and grant
agreements described in Paragraph 2 above, the Employment Agreement and the
Indemnification Agreement, each of which shall continue in full force and
effect, this Agreement, together with the attached Release that is contemplated
to be executed and delivered by the Executive promptly following the Separation
Date, contain and constitute the entire understanding and agreement between the
Parties and supersede all previous oral and written negotiations, agreements,
commitments, and writings in connection therewith ((including but not limited to
the December 30, 2008 Amended and Restated Executive Officer Change in Control
Agreement between the Parties).

19. Applicable Law. This Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. The Executive hereby irrevocably submits to and acknowledges and
recognizes the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Agreement and the Release, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement, the Release or the subject matter hereof.

20. Other Terms. The waiver by any party of a breach of this Agreement shall not
operate or be construed as a waiver of any subsequent breach. This Agreement may
be executed in separate counter-parts, each of which shall be deemed an
original, but all of which together shall constitute the same instrument. The
language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either of
the Parties.

21. Voluntary Assent. The Executive affirms that except as expressly set forth
in this Agreement, no promises or agreements of any kind have been made to or
with her by any person or entity whatsoever to cause her to sign this Agreement,
and that she fully understands the meaning and intent of this Agreement. The
Executive states and represents that she has had an opportunity to fully discuss
and review the terms of this Agreement with an attorney. The

 

- 6 -



--------------------------------------------------------------------------------

Executive further states and represents that she has carefully read this
Agreement, understands the contents herein, freely and voluntarily assents to
all of the terms and conditions hereof, and signs her name of her own free act.

IN WITNESS WHEREOF, the Parties have set their hand and seal to this Agreement
as of the date first written above.

 

Teradyne, Inc.     Eileen Casal By  

/s/ Michael A. Bradley

    By:  

/s/ Eileen Casal

Print Name:       Title:        

 

- 7 -